Memorandum. The order of the Appellate Division should be reversed and the indictment dismissed.
The Supreme Court of the United States has held that this defendant’s claim of double jeopardy survived his plea of guilty (Menna v State of New York, 423 US 61). On review of such claim on the merits we conclude, with the concurrence of the prosecutor, that the double jeopardy clause precludes the prosecution of defendant on the charge to which he pleaded guilty.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
On reargument: Order reversed, etc.